             Case 2:14-cv-01178-MJP Document 846 Filed 07/26/21 Page 1 of 3




 1
                                                              THE HON. MARSHA J. PECHMAN
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6
     A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
 7   CORDELL TRUEBLOOD, et al.,

 8                        Plaintiffs,
                                                           ORDER GRANTING STIPULATED
 9   v.                                                    MOTION TO DISTRIBUTE
                                                           CONTEMPT FUND FOR
10   WASHINGTON STATE DEPARTMENT OF                        DIVERSION PROGRAMMING
     SOCIAL AND HEALTH SERVICES, et al.,
11
                          Defendants.
12

13          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

14   Contempt Funds for Diversion Programming.

15          The Parties propose five grant recipients to receive contempt funds as Phase IV of the

16   Trueblood Diversion Plan. The proposed recipients and their awards are as follows:

17          Columbia River Mental Health Services               $3,863,427

18          Frontier Behavioral Health                          $6,877,823

19          King County                                         $9,000,000

20          Lifeline Connections                                $1,265,122

21          Olympic Health and Recovery Services                $1,259,800

22                 TOTAL                                        $22,266,172

23

     ORDER GRANTING STIPULATED MOTION TO                                     Disability Rights Washington
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION                             315 5 th Avenue South, Suite 850
     PROGRAMMING - 1                                                         Seattle, Washington 98104
     C14-01178-MJP                                                  (206) 324-1521  Fax: (206) 957-0729
              Case 2:14-cv-01178-MJP Document 846 Filed 07/26/21 Page 2 of 3




 1          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $22,266,172 to the

 2   Seattle Foundation to fund these diversion programs. The Seattle Foundation shall, pursuant to a

 3   contract entered into with Plaintiffs, distribute and monitor these funds, in conjunction with the

 4   Court Monitor and Plaintiffs, to ensure that the monies are appropriately utilized.

 5          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

 6   draw a check on the funds deposited in the registry of the Court in the principal amount of

 7   $22,266,172 minus any statutory users fees, payable to the Seattle Foundation, by a check which

 8   will be mailed or delivered to the same at 1601 5th Avenue, Suite 1900, Seattle WA 98010.

 9          Dated this 26th day of July 2021.

10

11                                         A
12                                         Marsha J. Pechman
                                           United States Senior District Judge
13   Presented by:

14 /s/ Kimberly Mosolf                                  /s/ Jessica M. Erickson
   David R. Carlson, WSBA No. 35767                     Nicholas A. Williamson, WSBA No. 44470
15 Kimberly Mosolf, WSBA No. 49548                      Jessica M. Erickson, WSBA No. 43024
   Elizabeth Leonard, WSBA No. 46797                    Sarah Jane Coats, WSBA No. 20333
16 Disability Rights Washington                         Michael Bradley, WSBA No. 48481
   315 Fifth Avenue South, Suite 850                    Marko L. Pavela, WSBA No. 49160
17 Seattle, WA 98104                                    Office of the Attorney General
   (206) 324-1521                                       7141 Cleanwater Drive SW
18 davidc@dr-wa.org                                     P.O. Box 40124
   kimberlym@dr-wa.org                                  Olympia, WA 98504-0124
19 bethl@dr-wa.org                                      (360) 586-6565
                                                        NicholasW1@atg.wa.gov
20 /s/Christopher Carney                                JessicaE@atg.wa.gov
   Christopher Carney, WSBA No. 30325                   Sarahc@atg.wa.gov
21 Sean Gillespie, WSBA No. 35365                       Michael.Bradley@atg.wa.gov
   Carney Gillespie PLLP                                Marko.Pavela@atg.wa.gov
22 315 5th Avenue South, Suite 860
   Seattle, Washington 98104                            Attorneys for Defendants
23 (206) 445-0212
   Christopher.Carney@cgilaw.com
     ORDER GRANTING STIPULATED MOTION TO                                        Disability Rights Washington
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION                                315 5 th Avenue South, Suite 850
     PROGRAMMING - 2                                                            Seattle, Washington 98104
     C14-01178-MJP                                                     (206) 324-1521  Fax: (206) 957-0729
             Case 2:14-cv-01178-MJP Document 846 Filed 07/26/21 Page 3 of 3




 1 Attorneys for Plaintiffs

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING STIPULATED MOTION TO                         Disability Rights Washington
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION                 315 5 th Avenue South, Suite 850
     PROGRAMMING - 3                                             Seattle, Washington 98104
     C14-01178-MJP                                      (206) 324-1521  Fax: (206) 957-0729
